Title: To Alexander Hamilton from Edward Rutledge, 27 May 1795
From: Rutledge, Edward
To: Hamilton, Alexander


Dear Sir
Charleston [South Carolina] May 27th: 1795.
The Cause of the Execs of General vs. Harris & Blackford, has been decided; & we have lost it: The Argument lasted for three days, & I exerted every Faculty in favor of our Friend: but it was all in vain; & we shall have the enormous Sum of 11000 Sterling to pay in this infortunate Business. Mrs: Greene, (as well she might) relies implicitly on your Friendship for assistance. She means to make an application to Congress for Relief, & is sanguine in her expectation. The Delegates from this State in the Senate have offerd her their best Services: & she feels a Pleasure in observing that, most of her Enemies are out of Congress, & that their Places have been supplied by better Men. Mr. Warrington, the Agent of Harris & Blackford, has acted from the beginning, to the End of this Affair, with uncommon Humanity & kindness. His Success has not damp’d his virtues, & he is now as willing to oblige as ever he was. Mrs: Greene thinks his Testimony may be of considerable importance. He was one of those whose Debts the General originally guaranteed; was being to all the Transactions; & is able & willing to speak with great clearness on the Subject. He knew the Motives, by which our Friend was actuated: he will bear Witness to the patriotic Principles which gave rise to all his honourable Embarassments—Embarrassments, my dear Sir, which were too mighty for his independent Spirit; & which in a luckless Sham bereaved his Country, of one of her brightest Ornaments. As you are not only perfect Master of the Subject, but know full well the precise Objections, which were made to the Relief solicited by Mrs. Greene, I thought it best to place Mr. Warrington in your Hands, that you may obtain from him such ample Testimony, as shall be sufficient to remove every doubt with respect to the fairness of the Generals’ Conduct. This Business, happily terminated, will leave the Family in the Enjoyment of a very considerable Estate, & add to the Catalogue of Services which she has received from your disinterested Friendship.

I am dear Sir, with much Esteem, & Respect your very hble Servt

Ed: Rutledge

Mrs: Rutledge, who was once known to you & to Mrs. Hamilton, desires me to say that she has not lost the Remembrance of your friendly Attention, & hopes she still holds a place in the Esteem of those, whom she highly values. She congratulates Mrs. H: on your Return to private Life, & wishes you may reap your full Share of the Golden Harvest.

